
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.10


Contract of Special
Partnership or Joint Venture


        The company "Alberghiera Fiesolana S.p.A.", whose registered office is
at 4, Via Doccia, Fiesole; income tax number 00546220484; VAT number
00546220484; (hereinafter referred to as "the Company"), in the person of its
Managing Director Sig. Maurizio Saccani who was born in Parma on 20 May 1950,
income tax number SCCMRZ50E20G337S, acting in accordance with the authority
conferred on him by a special resolution of the Board of Directors dated 22
June 2002, and

        The farm "Capannelle S.r.l.", whose registered office is at Capannelle,
Gaiole in Chianti (SI), in the person of its Sole Director Dr. Francesco
Dellepiane who was born in Genoa on 2 July 1927, income tax number
DLLFNC27L02D96R (hereinafter referred to as "the Partner"),

WHEREAS:

        The Company owns and manages the hotel "Villa San Michele" in Fiesole,
which has over the years developed a particular type of international clientele
that has a special love of Tuscany and its rural landscapes;

        and the Partner has the use of a building situated at Gaiole in Chianti
(Siena), in the village of Capannelle, standing on and forming part of farmland
there with a vineyard and sundry crops; and this building is rented to the
Partner who uses it in connection with the said farmland, of which the Partner
is the tenant;

        and the building, which is mostly given over to the production, storage
(including for ageing purposes) and sale of the wine produced by the Partner,
has in addition four bedrooms, a dining-room with kitchen attached—all these
rooms being occasionally used for tastings to promote sales of the home-grown
wine and sometimes to put up any particularly important clients—and a small
swimming pool (the said bedrooms together with the dining-room and kitchen, and
swimming pool, are hereinafter called collectively "the Premises");

        and when the Premises are not being used, as described above, for
purposes connected with the sale of wine produced by the Partner, they are
entirely unused even though they have a considerable impact on the Partner's
overheads;

        and although the Partner wishes to be able to continue making use of the
Premises on an occasional basis for the purposes for which they have been used
up until now, the Partner is willing to grant the Company permission to use the
said Premises, on the conditions set out in this contract, in order that it may
earn a profit which will, all being well, cover its overheads;

        and the Company considers that it can use the Premises profitably, not
only by reason of its experience as a hotelier, but also because it will be in a
position to satisfy its clients' demands for accommodation for short stays in
the Tuscan countryside and the Chianti region in particular;

        and, in view of the circumstances set out above, the Company is willing
to accept as the Partner's contribution the use of the Premises, signing with
the Partner a contract of special partnership or "joint venture" on the terms
and conditions which are stated below;

THE PARTIES HERETO DO NOW AGREE AS FOLLOWS:

        1.     The Partner hereby contributes and confers on the Company the
right to use the Premises and the furniture and equipment there present as the
same are described in the inventory contained in Schedule 1. The Partner also
undertakes to carry out, immediately and at its own expense, the work described
in Schedule 2, such work to be completed as speedily as possible under the
supervision of the Company.

77

--------------------------------------------------------------------------------

        2.     The Company shall supply household linen, consumables and
equipment as it may consider necessary, and staff to cater for the requirements
of the guests—again, as it considers necessary—and will also look after the
cleaning and routine maintenance of the Premises (extra repairs being paid for
by the Partner).

        3.     The Company must obtain for itself a landlord's licence and any
other permits that are required by law, and must arrange adequate insurance at
its own expense against all damage or injury suffered by guests or third parties
(excepting employees of the Partner) during their stay in the Premises.

        4.     The Company hereby undertakes to merchandise and promote the
Premises for the purposes stated and to use a computerised booking system to
which the Partner will also have access.

        5.     The Partner may continue to use the Premises for tastings to
promote the wine it produces, and also in order to accommodate particularly
important clients. On these occasions, the Company will charge the Partner the
same rates as it charges to third parties but only when use is made (at the
Partner's request) of the services which the Company will have organised for its
ordinary business.

        In order to exercise this right, the Partner must make its own advance
booking on the Company's computerised system, so there are no overlapping
bookings, for the same days.

        6.     The Company shall have exclusive discretion to decide whether or
not to carry on a seasonal business at the Premises, and to determine the
periods during which it is to be operational. For the periods when the Company
is not using the Premises for its business purposes, the Partner shall be
entitled to the normal possession and use of the Premises, but will continue
during that time to be responsible for routine maintenance and also for the
safekeeping of all equipment belonging to the Company which is on the Premises.

        7.     The Partner shall be entitled to receive from the Company a share
of the profits deriving from the Company's sales of accommodation at the
Premises, such share to be calculated in the following manner. At the end of
2002 the Company's receipts will be totalled up, and from that total there will
be deducted the costs it has incurred in managing the venture, and also the
Partner's expenditure on lighting and heating, gas, water and telephone which
will be calculated on a daily, lump-sum basis for each paying guest. The amount
produced by these calculations will represent the profits of the venture and is
to be shared equally by the Company and the Partner. The Partner shall be
entitled, at its own expense, to check the accounting records of the Company in
order to verify their accuracy.

        8.     This contract shall become effective on 1 September 2002 or, if
later, the date on which the Company obtains the licence and all necessary
authorisations referred to in paragraph 3 above, and shall end on 31
December 2002. When it expires, the parties hereby undertake to negotiate in
good faith a renewal of the present contract on terms which are fair and
equitable taking into account the results obtained up to the date of expiry.

pp Alberghiera Fiesolana S.p.A.
(Maurizio Saccani)
[signature]
[company's rubber stamp appears here]   pp The farm "Capannelle S.r.l."
(Francesco Dellepiane)
[signature]
[farm's rubber stamp appears here]    

Fiesole,
1 August 2002

78

--------------------------------------------------------------------------------




QuickLinks


Contract of Special Partnership or Joint Venture
